Teeat, T., (orally.)
£ concur most fully in the judgment announced. I emphasize one proposition. Here was a corporation of short continuance; and I think, under the very terms of the act of corporation, only two dollars a share were primarily to be paid up. If any more was to bo thereafter paid, it was to be paid when the directors of tho corporation called therefor. The original amount was paid, and the parties rested there. Tt seems to have been a very unfortunate concern; for it had hardly begun operating before, practically, it was dissolved; and the amount of indebtedness shown by the proceedings in chancery at Bichmond was incurred—to what end we know' not, and it is immaterial. Three assignees were appointed, with full authority to collect all the assets and pay the obligations of the company; the stockholders being scattered, it seems, all over tho country, at least as far as Missouri. There is nothing to indicate that they were to be called upon, or charged, except through calls, with the indebtedness to the original corporation. If assignees were *700substituted to the rights of the -original corporation, to call in these assessments, why did not these creditors move ? They could have asked and demanded that the assignees should do—what ? Proceed at once to make a call. But they did not do it. They filed a bill in 1871, more than five years afterwards, and, for reasons unknown to this court, that was prolonged until 1880, when that court thought there should be a call on the stockholders to meet these demands, and then the substituted assignees rested until 1884. Under the statutes of limitations, which are statutes of repose, and under the theory of laches in equity, a man cannot patch out, by proceedings of this nature, an indefinite extension of time. As stated by my brother judge, if he cando it for 18 years, or more, he may do it for 50 years. The right of the creditor existed against the corporation at the time the assignment was made. Why did not he pursue it ? He had the right so to do. He never did it. He must take the consequences of the delay.